Citation Nr: 1725190	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  07-28 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back disability, including as secondary to a service-connected disability.

2. Entitlement to a total disability rating based on individual unemployability from service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

The Veteran had active duty service from August 1985 to August 1988.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) on appeal from rating decisions of a VA Regional Office (RO).  A Board videoconference hearing had been requested in this matter, but the request was later withdrawn by June 2016 correspondence.  See 38 C.F.R. § 20.704(e) (2016).

Summarizing the procedural history, this appeal originated from a January 2007 rating decision of the Seattle, Washington RO, regarding the disability rating awarded for the service-connected residuals of left Achilles tendon repair.  Thereafter, the Veteran appealed claims of service connection for low back disability, and for peripheral neuropathy of the bilateral lower extremities from an October 2013 rating decision from the Oakland, California RO.  

In a March 2014 decision the Board denied the claim for increase for residuals of left Achilles tendon repair.  The Board further took jurisdiction of an inferred claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It remanded the remaining claims to the Agency of Original Jurisdiction (AOJ) for further development.  Thereafter, September 2016 Board decision denied service connection for peripheral neuropathy.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, this appeal is still not ready to be decided without further development.  The determinative question remains secondary service connection, as provided for by 38 C.F.R. § 3.310.  A prior VA examination in February 2016 (with later addendum) covered the issue of secondary service connection, and provided an opinion weighing against the claim, finding "insufficient evidence to suggest the Veteran's low back condition was proximately due to or aggravated by [his] service-connected right knee strain, left knee strain, left hip strain, right Achilles tendon rupture status post surgery, left Achilles tendon repair and right hip strain."  Whereas the opinion offers a medical conclusion, the substantiating evidence is not identified, nor is other rationale provided.  The opinion is essentially conclusory.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that "a medical opinion... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  A clear rationale is needed in this case, where there is potential medical complexity to resolve; the Veteran has several service-connected disabilities involving knee, hip and ankle pathology all claimed as causing or contributing to low back pathology.  Another supplemental opinion from the VA examiner is needed.

The claim for TDIU remains inextricably intertwined with that of 
service connection for low back disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the February 2016 VA examiner.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner is requested to provide opinions as to the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current low back disability was caused by a service-connected disability particularly, those existing conditions of right knee strain, left knee strain, right hip strain, left hip strain, right Achilles tendon rupture status post-surgery, left Achilles tendon repair. 

b. Whether it is at least as likely as not that the low back disability was chronically aggravated by a service-connected disability.  

The examiner is this time requested to provide a detailed case-specific and medically supported opinion rationale for all conclusions reached.    

If the February 2016 examiner is not available, provide the claims file to a similarly qualified examiner for review.  A new examination is only necessary if it is deemed so by the examiner.  

2. Then readjudicate the claims on appeal in light of all additional evidence received.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

